In a proceeding pursuant to CPLR article 78 to review a determination of the respondents dated September 20, 2004, which calculated the length of the petitioner’s sentence of imprisonment, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Sproat, J), dated August 12, 2005, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner’s status as a persistent violent felony offender required that the sentence imposed run consecutively to the undischarged sentence on his prior conviction (see Penal Law § 70.25 [2-a]; Matter of Rivera v Goord, 24 AD3d 679, 680 [2005]; People v Castagna, 18 AD3d 475 [2005]; People v Fucci, 16 AD3d 597 [2005]; Matter of Madison v Goord, 274 AD2d 483, 484 [2000]). Schmidt, J.P., Crane, Rivera, Skelos and Lunn, JJ., concur.